DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Interpretation
Claims 14-17, 19, and 22-28, as amended 23 November 2020, are currently pending.  Claims 1-13, 18, 20, and 21 are canceled.
Claim Objections
Claim 22 is objected to because of the following informalities: the recitation of “(v)” in line 23 is a duplicate of that in line 21.  For the purpose of examination, the second instance of “(v)” in line 23 has been interpreted as “(vi)” for clarity.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 22, 14-17, 19, and 23-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Muller et al. (US 2006/0094897) in view of Balakrishnan et al. (US 2003/0085708), Snyder (US 2011/0139689),  Canty (“Vision without limits” – copy may be found in parent application 13677420), and Aruga (US 5,779,848).
Regarding claims 22, 14-17, and 23, Muller discloses a process for the preparation of di- and polyamines of the diphenylmethane series (abstract).  Aniline is reacted with formaldehyde in the presence of an acidic catalyst to form an acidic reaction mixture ([0021]; claim 22, step (i)).  The acidic reaction mixture is then neutralized with a base to form a neutralized reaction mixture ([0026]; claim 22, step (ii)), followed by separating an organic phase obtained thereby from an aqueous phase obtained thereby in a separation vessel ([0028], [0029]; claim 22, step (iii)).  The organic phase may also be subjected to washing with water and freed from excess aniline by suitable processes, such as claim 22, steps (iv), (vi)).  While the reference does not explicitly disclose that the two-phase liquid mixture produced during the step of washing with water is separated into a washed organic phase and wash water phase which is alkaline, it would have been obvious to one having ordinary skill in the art to separate the wash water from the washed organic phase since the goal of Muller is to obtain a product-containing organic phase ([0028]) and since the reference suggests that a separating off step for the aqueous phase may occur after the neutralization step and/or the subsequent washing step ([0029]; claim 22, step (v)). Because the reactants, neutralization step (with an added base), and water wash steps of Muller are the same as those claimed and disclosed in the instant application, the wash water following the wash step will inherently be alkaline.
While the reference discloses that the organic phase and aqueous phase from the neutralization step are conventionally separated in a separation tank ([0028]; implicitly reading on a step of supplying the neutralized reaction mixture to a separation vessel; claim 22, step (iii)(a)), the reference fails to disclose the details of this device.  The reference does suggest, however, that a goal of the disclosed process is to avoid formation of a third phase (rag layer) between the aqueous and organic layers ([0007]).
Balakrishnan discloses a device for separating a reaction mixture into an aqueous phase and an organic phase (abstract; Figure 4). The vessel allows for an efficient and economical separation and purification of a two-phase mixture from a reaction process ([0008], [0009]).  The device may include a decanter tank having at least one pipe that supplies the two-phase liquid mixture to the vessel (Figure 4, feed inlet port 730; [0042]), the two-phase liquid mixture being separated in the vessel into an organic phase and aqueous phase ([0042]; claim 22, steps (iii)(a)-(b)).  The vessel further includes at least two pipes that discharge the organic phase and the aqueous phase from the vessel (Figure 4, brine outlet 770, organic phase outlet 780; [0042]; claim 22, step (iii)(d)).  Finally, the vessel includes a transparent window for observation of the interface between the phases during separation and for optimization of claim 22, step (iii)(c)).  Balakrishnan also suggests that the sight glass may be used to observe any formation of a rag layer at the interface ([0038]; claim 22, step (iii)(c), claim 23).
It would have been obvious to one having ordinary skill in the art at the time of the invention to utilize a separation vessel having an inlet, two outlets for an organic phase and an aqueous phase, respectively, and a sight glass for the separation tank of Muller, as suggested by Balakrishnan, since doing so provides a conventional separation device for separating a two-phase mixture of an organic phase and an aqueous phase following a reaction, and since Balakrishnan teaches that such a device is efficient and economical and allows for observation of the phase interface during separation and optimization of the feed flow into the device through visual observation.  Additionally, based on the teachings from Muller that it is desirable to avoid formation of a rag layer (third phase) at the interface, and the teachings from Balakrishnan that a sight glass may be used to detect formation of a rag layer at the interface, it would have been obvious to one having ordinary skill to use the sight glass in the separation vessel of modified Muller to detect the formation of a third phase (rag layer) at the interface of the organic phase and aqueous phase (claim 22, step (iii)(c), claim 23).
While Balakrishnan discloses that the separation vessel includes a sight glass, the reference does not disclose that it comprises a transparent disk comprising sapphire or mica arranged on a side of the disk facing the neutralized reaction (2-phase) mixture in the vessel (claim 22, step (iii)(b)).
Sight glasses formed from single materials or from composites are well-documented in the art.  
For example, Snyder discloses a transparent window that enables viewing of the inside of a separation vessel (abstract, [0011]-[0012]).  Snyder teaches that the transparent window may be any material that is inert to all liquids and other materials that will occupy the column and which resists etching ([0012]).  Such materials may include borosilicate glass, quartz, or sapphire ([0012]).

Aruga also discloses a chamber window for a reaction vessel that may be formed of quartz (C1/L32-48).  Quartz can be damaged by corrosive chemical; therefore, the interior of these windows may be coated with sapphire in order to render the window with superior durability (C2/L3-11).
It would have been obvious to one having ordinary skill in the art at the time of the invention to select sapphire for the sight glass of modified Muller, as suggested by at least Snyder, Canty and Aruga, since doing so amounts to nothing more than the selection of a known, suitable material for a sight glass on a separation or reaction vessel.  Sapphire is known to provide superior chemical resistance and durability. (Reading on claim 22, step (iii)(b); claim 14)  
Alternatively, it would have been obvious to one having ordinary skill in the art to use a quartz or borosilicate glass with an interior coating or shield of sapphire glass as the sight glass of modified Muller, as suggested by at least Canty and Aruga, since doing so will render the borosilicate or quartz more durable.  A composite material formed from less expensive borosilicate and a minor amount of sapphire on the interior of the sight glass will reduce the overall cost of the transparent material in the column while taking advantage of the added durability of sapphire. (Reading on claim 22, step (iii)(b), claims 15-17).
To the extent that the use of the claim term “disk” implies a round or circular shape for the sight glass, the change in configuration of shape of a device is obvious absent persuasive evidence that the particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the sight glass in the separation vessel of modified Muller to include alternative shapes, such as a 
Regarding claim 19, Muller discloses that the neutralization step utilizes an amount of base that is preferably 105% to 120% of the amount required stoichiometrically for the neutralization ([0026]) and teaches that the base is preferably a strong base, such as NaOH ([0025]).  Therefore, although the reference does not explicitly disclose that the aqueous phase is alkaline and has a pH value from 8.0 to 14.0, one having ordinary skill in the art would immediately envisage that use of 105% to 120% of the amount of a strong base stoichiometrically necessary to neutralize a solution will inherently result in a solution that is alkaline, having a pH in the range of 8.0 to 14.0. 
Regarding claims 24-28, as discussed above with claim 22, Muller suggests that a separating off step for the aqueous phase may occur both after the neutralization step and/or the subsequent washing step ([0029]) and suggests that a separating step may be performed in a conventional separation tank ([0028]).  The reference does not disclose the details of the device used for separating off the aqueous phase from the organic phase following the washing step.  
Balakrishnan discloses a device for separating a reaction mixture into an aqueous phase and an organic phase (abstract; Figure 4). The vessel allows for an efficient and economical separation and purification of a two-phase mixture from a reaction process ([0008], [0009]).  The device may include a decanter tank having at least one pipe that supplies the two-phase liquid mixture to the vessel (Figure 4, feed inlet port 730; [0042]), the two-phase liquid mixture being separated in the vessel into an organic phase and aqueous phase ([0042]; claim 24, steps (a)-(b)).  The vessel further includes at least two pipes that discharge the organic phase and the aqueous phase from the vessel (Figure 4, brine outlet 770, organic phase outlet 780; [0042]; claim 24, step (c)).  Finally, the vessel includes a transparent window for observation of the interface between the phases during separation and for optimization of the feed flow into the device (Figure 4, sight glass 790; [0042], [0035]; claim 24, step (b)).  

While Balakrishnan discloses that the separation vessel includes a sight glass, the reference does not disclose that it comprises a transparent disk comprising sapphire or mica arranged on a side of the disk facing the neutralized reaction (2-phase) mixture in the vessel (claim 24, step (b)).
Sight glasses formed from single materials or from composites are well-documented in the art.  
For example, Snyder discloses a transparent window that enables viewing of the inside of a separation vessel (abstract, [0011]-[0012]).  Snyder teaches that the transparent window may be any material that is inert to all liquids and other materials that will occupy the column and which resists etching ([0012]).  Such materials may include borosilicate glass, quartz, or sapphire ([0012]).
Further, Canty discloses that a sight glass can be formed of borosilicate having a sapphire shield, where the shield is placed on the interior of a vessel (page 3, “How it works”).  The sapphire shield increases the chemical resistance of the borosilicate sight glass (page 3, “How it works”).
Aruga also discloses a chamber window for a reaction vessel that may be formed of quartz (C1/L32-48).  Quartz can be damaged by corrosive chemical; therefore, the interior of these windows may be coated with sapphire in order to render the window with superior durability (C2/L3-11).
It would have been obvious to one having ordinary skill in the art at the time of the invention to select sapphire for the sight glass of modified Muller, as suggested by at least Snyder, Canty and Aruga, since doing so amounts to nothing more than the selection of a known, suitable material for a sight glass claim 24, step (b); claim 28)  
Alternatively, it would have been obvious to one having ordinary skill in the art to use a quartz or borosilicate glass with an interior coating or shield of sapphire glass as the sight glass of modified Muller, as suggested by at least Canty and Aruga, since doing so will render the borosilicate or quartz more durable.  A composite material formed from less expensive borosilicate and a minor amount of sapphire on the interior of the sight glass will reduce the overall cost of the transparent material in the column while taking advantage of the added durability of sapphire. (Reading on claim 24, step (b), claims 25-27).
To the extent that the use of the claim term “disk” implies a round or circular shape for the sight glass, the change in configuration of shape of a device is obvious absent persuasive evidence that the particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the sight glass in the separation vessel of modified Muller to include alternative shapes, such as a rounded or circular sight glass.  One having ordinary skill in the art would be motivated to select a sight glass shape that provides for clear observation of the phase interface during separation.
Response to Arguments
Applicant's arguments filed 23 November 2020 have been fully considered but they are not persuasive.
Applicant argues that Snyder and Aruga are not analogous to the claimed invention because they are not from the same field of endeavor or reasonably pertinent to the particular problem that the inventor was trying to solve.  Applicant argues that the field of endeavor is “the preparation of di- and polyamines of the diphenylmethane series” and that neither Snyder nor Aruga are relevant to this field.  Applicant further argues that the particular problem to be solved by the inventor was to observe 
  These arguments are not persuasive.  In order for a reference to be "reasonably pertinent" to the problem, it must "logically [] have commended itself to an inventor's attention in considering his problem." In re ICON Health and Fitness, Inc., 496 F.3d 1374, 1379-80 (Fed. Cir. 2007) (quoting In re Clay, 966 F.2d 656,658, 23 USPQ2d 1058, 1061 (Fed. Cir. 1992)).  
In determining whether a reference is reasonably pertinent, an examiner should consider the problem faced by the inventor, as reflected - either explicitly or implicitly - in the specification.  Applicant’s characterization of the problem to be solved by the inventor within the arguments is far narrower than the specification taken as a whole.  As detailed on at least page 2 of the instant specification, the applicant states that prior art sight glasses for detection during a phase separation or extraction process in separation vessels had poor alkaline resistance or interfered with optical transparency (pg. 2, lines 3-17).  Thus, to solve this problem, applicant proposes the use of a separation vessel with a sight glass comprising sapphire or mica.  Faced with this problem, one in the art would have logically looked to references directed to liquid separation vessels or reaction vessels that utilize sight glasses and the types the materials proposed.
Snyder may be directed to the field of preparative chromatography (still in the general field of liquid separation devices), but the reference is reasonably pertinent to the particular problem that the inventor was trying to solve.  Snyder discloses sight glasses on separation vessels and teaches that the sight glass must be formed of materials which are inert (chemically resistant) to all liquids that will occupy the vessel ([0012]).  Snyder discloses that one suitable material option is sapphire ([0012]).
Similarly, although Aruga is in the field of semiconductor fabrication, the reference is reasonably pertinent to the problem identified by the applicant regarding sight glasses or windows having chemical 
Applicant argues that Canty does not have a publication date and thus, cannot be relied upon as prior art.  
This argument is not persuasive as the PDF document uploaded in the parent application (13677420) included the site PDF index (http://www.inlineprosess.no/pdf/) and highlighted the Canty publication “last modification date” (pg. 13 of the PDF; page 1 of the index).  As indicated by this date on the website index, the Canty publication was available online through the inlineprosess.no website at least by 3 June 2011.
As further evidence of a publication date prior to the effective filing date of the instant application, an alternative copy of the Canty brochure has been attached to this Office Action.  It is dated using the Wayback Machine on <http://archive.org>, and indicates a publication date of 10 November 2011.  While this alternative Canty brochure is a slightly different version than that previously attached, it includes the same content relied upon regarding sight glass compositions (provided as page 1 of the attached PDF).
Applicant argues that Muller avoids the formation of a rag layer or third phase through the inclusion of a hydrochloric acid catalyst, and therefore, one in the art would have no need to include a sight glass which would allow for detection of an effect that disrupts and/or impedes phase separation.  
This argument is not persuasive as Muller teaches that a conventional separation vessel may be used for the phase separation and Balakrishnan discloses a conventional separation vessel for phase separations which includes a sight glass.  As set forth above, Balakrishnan explicitly teaches that the sight glass provides the advantage of enabling one in the art to better optimize the phase separation through visual observation of the separation (such as through control over the feed flow when large).  
Further, applicant’s own specification readily admits that “[i]t is conventional to equip [phase separation or extraction vessels] with sight glasses, which allow visual monitoring of phase separation or extraction operation. Such visual monitoring is important because it can happen that phase separation operations, for example, are disrupted by the formation of stable emulsions” (pg. 1, lines 24-28).  
Applicant argues that one in the art would not have a reasonable expectation of success in using sight glasses as claimed in an alkaline environment.  Applicant argues that none of Snyder, Canty, or Aruga would have provided such an expectation of success.  
This argument is not persuasive as Snyder explicitly states that it is important to select a material for the sight glass which will be inert to all chemicals that will be contained in the vessel, and suggests the use of sapphire as one potential option.  The selection of a suitable, sight glass material from known and identified options, with the instruction to ensure the material will be inert to the reaction conditions within the vessel, is clearly within the skill of one in the art – this is explicitly acknowledged by Snyder.  Canty and Aruga also both acknowledge the strong chemical resistance of sapphire materials for use in sight glasses/windows, and Canty represents commercially available products meeting these needs.  Thus, applicant has merely selected a conventional and commercially available sight glass (sapphire, or quartz/borosilicate coated with sapphire) for use on its separation vessel, where applicant has also acknowledged that the use of sight glasses on these separation vessels is also conventional.  In view of the cited prior art, these choices would be obvious to one of ordinary skill in the art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE M ZALASKY MCDONALD whose telephone number is (571)270-7064.  The examiner can normally be reached on M-F, 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571) 272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/KATHERINE ZALASKY MCDONALD/Primary Examiner, Art Unit 1777